Title: From George Washington to John O’Donnell, 4 September 1797
From: Washington, George
To: O’Donnell, John



Sir,
Mount Vernon 4th Septr 1797.

I am going to take a liberty with you, for which I rely more on your goodness, than on any excuse I can make for pardon.
A person of the name of Anthony Heusler, a German (in the vicinity of Baltimore) has offered himself to me as a Gardener. He professes to understand that business in all its branches, and well in each, representing himself moreover as a person of some property, and very sober. He adds that, his wife (about his own age) is a very decent woman and capable of the duties of a Housekeeper.
Such characters would be useful to me at this time; but I told Mr Heusler that I could not employ strangers, in either of those capacities, without ample testimonials of their qualifications; and with respect to himself that they must go to these points. 1. skill in the line of his profession—2 Honesty—3 Sobriety—4 Moral character generally—5 orderly deportment—and 6 Industry; for although I usually employed two or three negros under my hired Gardener, it was not for the purpose of exempting the latter from Manual labour.
For information respecting these matters, he has refered me to you; who he says has a knowledge of him from his having lived on some estate of yours. On this ground then it is, I am induced to ask the favour of you to give me the character of Mr Heusler. It is not easy to conceive that his wife, to whom, according to his own account he has been married upwards of 20 years, can, from the station she has filled, without having previously acquired it, be well qualified for keeping such a house as mine, but if she is neat in her person, sensible⟨,⟩ active, honest & spirited; and possesses any knowledge in cookery, she might be very useful to Mrs Washington, notwithstanding.

I must again pray your excuse⟨s⟩ for the trouble this application must give, and request that I may, as soon as is convenient, hear from you on this subject. I am Sir Your Most Obedt Hble Servt

Go: Washington

